Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 21, 2018

The Court of Appeals hereby passes the following order:

A19I0124. ERIC J. RIVIERE v. THE STATE.

      Eric J. Riviere, who is facing criminal prosecution, filed a motion to compel
enforcement of a plea agreement. Riviere also filed a motion to dismiss the charges
against him on constitutional speedy trial grounds. In two orders entered on October
30, 2018, the trial court denied the motions. The trial court granted a certificate of
immediate review on November 16, 2018, and Riviere filed this application for
interlocutory appeal.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within 10 days of entry of the order at issue that immediate review
should be had. If the certificate of immediate review is not entered within that 10-day
period, it is untimely, and the party seeking review must wait until the final judgment
to appeal. See OCGA § 5-6-34 (b); Turner v. Harper, 231 Ga. 175, 176 (200 SE2d
748) (1973). Here, the trial court entered the certificate of immediate review 16 days
after the orders Riviere seeks to appeal. Accordingly, we lack jurisdiction to consider
this application for interlocutory appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/21/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.